Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 2-4, 7-12, 14-18, 21-22 and 24 are allowed. The following is an examiner’s statement of reasons for allowance: The closest prior art of US 2012/0034978 A1 to Lim, US 2001/0035854 to Rosenberg et al., US 2009/0213081 to Case, JR., neither anticipate nor render obvious the ordered combination of claim limitations specifically comprising:
Re claim 2, determining a first game operated by a controller, determining, based at least in part on the first game, a first controller configuration associated with the controller, the first controller configuration mapping: at least a portion of a first trackpad of the controller to a first mouse input, and at least a portion of a second trackpad of the controller to a first keyboard input, determining a second game operated by the controller, determining, based at least in part on the second game, a second controller configuration associated with the controller, the second controller configuration mapping: at least the portion of the first trackpad to a second keyboard input, and at least the portion of the second trackpad to a second mouse input, wherein the controller comprises a display disposed on a front surface of the controller and located between the first trackpad and the second trackpad; the display is clickable to enable the display to act as a button; and the display is configured to mechanically actuate separately from the first trackpad and the second trackpad
Re claim 7, wherein the controller comprises a display disposed on a front surface of the controller and located between the first trackpad and the second trackpad; the display is 
Re claim 16, wherein the controller is further configured to receive touch input via a display located at least partially between the firs trackpad and the second trackpad, and wherein the display is configured to switch between displaying first content and displaying second content, the method further comprising: displaying the first content on the display; receiving an indication to display the second content; and displaying the second content on the display.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J HYLINSKI whose telephone number is (571)270-1995.  The examiner can normally be reached on Mon-Fri 10-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN J HYLINSKI/Primary Examiner, Art Unit 3715